Exhibit 10.15
 
Universal Hospital Services, Inc.
7700 France Avenue South, Suite 275
Edina, Minnesota 55435


 
February 27, 2007
 
Via E-Mail
 
David Hickson, President
Intellamed, Inc.
1716 Briarcrest Drive, Suite 800
Bryan, Texas 77802


Dear David:


This letter amends the Asset Purchase Agreement dated as of February 23, 2007 by
and between Universal Hospital Services, Inc. and Intellamed, Inc. (the
“Agreement”) as follows: all references in the Agreement to Exhibit G, Exhibit
H, Exhibit I, Exhibit J, Exhibit K and Exhibit L, respectively, are hereby
changed to Schedule G, Schedule H, Schedule I, Schedule J, Schedule K and
Schedule L, respectively. If you are in agreement with the foregoing, please
execute this letter where indicated below and return an originally executed copy
to me by e-mail and by overnight courier.


Sincerely,


Universal Hospital Services, Inc.


/s/ Gary Blackford


Gary Blackford, Chief Executive Officer and President






AGREED TO:


Intellamed, Inc.


By: /s/ David Hickson
David Hickson, President


cc:   Gail McDonald, Winstead, Sechrest & Minick, P.C.
 